          Case 1:19-cv-00626-LY Document 125 Filed 11/15/19 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION


 NEXTERA ENERGY CAPITAL
 HOLDINGS, INC., NEXTERA ENERGY
 TRANSMISSION, LLC, NEXTERA
 ENERGY TRANSMISSION MIDWEST,
 LLC, LONE STAR TRANSMISSION, LLC,
 and NEXTERA ENERGY TRANSMISSION
 SOUTHWEST, LLC,

        Plaintiffs,
                                                        CIVIL ACTION NO. 1:19-cv-00626
 v.

 DEANN T. WALKER, Chairman, Public
 Utility Commission of Texas, ARTHUR C.
 D’ANDREA, Commissioner, Public Utility
 Commission of Texas, and SHELLY
 BOTKIN, Commissioner, each in his or her
 official capacity,

        Defendants.


          OPPOSED MOTION OF THE UNITED STATES TO PARTICIPATE IN THE
                         DECEMBER 4 HEARING

       Pursuant to Local Rule CV-7 and 28 U.S.C. § 517, the United States of America

consulted with the parties and respectfully requests leave to participate for at least five minutes

in the hearing on Texas’s Motion to Dismiss Under Fed. R. Civ. P. 12(B)(6), ECF No. 94,

scheduled for December 4, 2019, at 9:30 am, Order, ECF No. 121. Plaintiffs consent to this

motion; counsel for Defendants have informed us that Defendants oppose this motion for reasons

that accord with Defendants’ opposition to consideration of the Statement of Interest. See

generally State of Texas’s Conditional Motion for Extension of Time, ECF No. 112.

       In the view of the United States, Texas has advanced in its motion to dismiss and in

subsequent briefing an overly narrow reading of the dormant Commerce Clause doctrine as it
          Case 1:19-cv-00626-LY Document 125 Filed 11/15/19 Page 2 of 3




applies to state laws that discriminate in favor of entities based on an unnecessary in-state

physical presence requirement and that unduly burden interstate commerce, thereby risking harm

to competition in interstate commerce. See generally Statement of Interest of the United States

of America, ECF No. 110. Moreover, FERC did not approve or authorize state laws like S.B.

1938. See id. at 6-8, 20. Accordingly, the United States believes that it is important to have the

opportunity to present its views at the December 4 hearing and “attend to the interests of the

United States.” 28 U.S.C. § 517. Additionally, the United States hopes that its expertise would

assist the Court in deciding the motion. See, e.g., Order at 2, In re Cathode Ray Tube Antitrust

Litig., 07-cv-05944 (N.D. Cal. May 15, 2019) (ECF No. 5482) (finding that the government’s

participation in a hearing “will be useful to the Court” and granting the government’s motion to

participate).



                                                   Respectfully submitted,


                                                   DANIEL E. HAAR
                                                   MATTHEW C. MANDELBERG
                                                           (California Bar No. 281240)
 Dated: November 15, 2019                          Attorneys, Antitrust Division
                                                   U.S. Department of Justice
                                                   950 Pennsylvania Avenue, N.W.
                                                   Office 3229
                                                   Washington, D.C. 20530-0001
                                                   Tel.: (202) 598-2413
                                                   Fax: (202) 514-0536
                                                   Email: Matthew.Mandelberg@usdoj.gov

                                                   /s/ Matthew C. Mandelberg
                                                   MATTHEW C. MANDELBERG

                                                   Attorneys for the United States of America
          Case 1:19-cv-00626-LY Document 125 Filed 11/15/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE
I certify that on November 15, 2019, I caused the foregoing to be filed through this Court’s

CM/ECF filer system, which will serve a notice of electronic filing on all registered users,

including counsel of record for all parties.

November 15, 2019                                                    /s/ Matthew C. Mandelberg
                                                                    Counsel for the United States
